           Case 1:18-cv-07803-LGS Document 42 Filed 10/21/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :               10/21/2019
 SECURITIES AND EXCHANGE                                      :
 COMMISSION,                                                  :
                                              Plaintiff,      :   18 Civ. 7803 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 JAMES BERNARD MOORE, et al.,                                 :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on September 26, 2018, the Court stayed this action until the conclusion of

the related criminal case, United States v. James Moore, 18-mj-7370-UA-1 (Dkt. No. 18);

        WHEREAS, on September 27, 2019, the Court ordered parties to submit a joint letter by

October 4, 2017, addressing why this civil action should not proceed (Dkt. No. 39);

        WHEREAS, on October 4, 2019, the Securities and Exchange Commission wrote a letter

stating that it would be appropriate for the Court to lift the stay and allow discovery to proceed

(Dkt. No. 40). Defendant did not submit a letter.

        WHEREAS, on October 8, 2019, the Court ordered Defendant to submit a letter by

October 14, 2019, addressing why this civil action should not proceed (Dkt. No. 41);

        WHEREAS, on October 14, 2019, Defendant did not submit a letter. It is hereby

        ORDERED that the stay in this action is lifted. Counsel for all parties shall appear for an

initial pretrial conference with the Court on December 2, 2019, at 10:30 a.m. in Courtroom

1106 of the United States District Court for the Southern District of New York, Thurgood

Marshall U.S. Courthouse at 40 Foley Square, New York, New York. Please refer to Court’s

order at Docket No. 10 for further information, as well as for instructions regarding the joint

Proposed Civil Case Management Plan and Scheduling Order and joint letter, referenced below.
           Case 1:18-cv-07803-LGS Document 42 Filed 10/21/19 Page 2 of 2


It is further

        ORDERED that, in accordance with the Court’s Individual Rules, the parties shall

prepare a joint Proposed Civil Case Management Plan and Scheduling Order in the form

available at the Court’s website (http://nysd.uscourts.gov/judge/Schofield) and append it to their

joint letter described below, to be submitted at least seven calendar days prior to the initial pre-

trial conference. It is further

        ORDERED that the parties shall file a joint letter on ECF at least seven calendar days

prior to the initial pre-trial conference, not to exceed 5 pages.

        The Clerk of Court is respectfully requested to mail a copy of this Order to pro se

Defendant.

Dated: October 21, 2019
       New York, New York
